             Case 2:19-cv-00022-APG-NJK Document 176 Filed 09/07/21 Page 1 of 2




 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 ALBERTO DELARA,                                          Case No.: 2:19-cv-00022-APG-NJK

 4             Plaintiff                                      Order Granting Motion to Seal

 5 v.                                                                  [ECF No. 173]

 6 DIAMOND RESORTS INTERNATIONAL
   MARKETING, INC.,
 7
       Defendant
 8

 9            I previously ordered the temporary sealing of some documents filed by plaintiff Alberto

10 Delara. ECF No. 166. Because I was skeptical of the confidential nature of those documents, I

11 ordered defendant Diamond Resorts International Marketing Inc. (Diamond) to file a new motion

12 to seal if it wanted to keep those documents sealed. Id. Diamond now moves to seal only three

13 of those documents: Exhibit 2 to the plaintiff’s motion (ECF No. 163-2) and Exhibits B and C to

14 the Declaration of Martin Holmes (ECF No. 163-3). ECF No. 173.

15            Diamond has offered sufficient reasons to keep those three documents confidential, so I

16 will allow them to remain under seal. Kamakana v. City and Cty. of Honolulu, 447 F.3d 1172,

17 1178-81 (9th Cir. 2006).

18            I THEREFORE ORDER that Diamond’s motion to seal (ECF No. 173) is granted.

19 Exhibit 2 to the plaintiff’s motion (ECF No. 163-2) and Exhibits B and C to the Declaration of

20 Martin Holmes (ECF No. 163-3) shall remain sealed. Likewise, ECF No. 165 shall remain

21 sealed.

22 / / / /

23 / / / /
         Case 2:19-cv-00022-APG-NJK Document 176 Filed 09/07/21 Page 2 of 2




 1         I FURTHER ORDER plaintiff Alberto Delara to file publicly accessible versions of the

 2 other exhibits he filed under seal that are no longer to be sealed. Those exhibits must be filed by

 3 September 24, 2021.

 4         DATED this 7th day of September, 2021.

 5

 6                                                       ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                    2
